Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 1 of 28

JUDGE ABRAMS
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
JOEL PENA, an individual, )
)
Plaintiff, )
)
Vv. ) Civil Action No.
)
ADIDAS AMERICA, INC., ) JURY TRIAL DEMANDED
FOOTLOCKER STORES, INC., )
STOCKX, LLC, ) ~ 6) A Cy
FLIGHT CLUB NEW YORK, LTD., and ) 1 9 C \ } Q 2 {i “
1661, INC. d/b/a GOAT GROUP ) ae
)
Defendants. )

COMPLAINT FOR TRADEMARK INFRINGEMENT,
UNFAIR COMPETITION AND RELATED CLAIMS
Plaintiff, Joel Pena, alleges his complaint against Defendants, Adidas America, Inc.,
Footlocker Stores, Inc., StockX, LLC, Flight Club New York, Ltd., (“Flight Club”) and 1661,
Inc. d/b/a Goat Group (“GOAT”) as follows:

NATURE OF THE ACTION

i This action arises from Defendants infringement of Plaintiffs “ownership” and
exclusive “use” rights in the marks, HUMAN™, JOEL HUMAN®, HUMAN MADE™ and
THE HUMAN EXPERIENCE™, in conjunction with clothing, merchandise and other related
goods. Despite Plaintiff being the senior user and owner of the marks HUMAN™, JOEL
HUMAN®, HUMAN MADE™ and THE HUMAN EXPERIENCE™ and offering various
clothing and merchandise under such brands names, the Defendants have infringed Plaintiffs
rights in the aforementioned marks and have used Plaintiff's trademarks in commerce by

manufacturing, printing, producing, advertising, promoting, selling, and offering for sale clothing

Mae

 

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 2 of 28

items and sneakers under Plaintiff's trademarks including but not limited to the sneaker depicted

in the images below:

 

Plaintiff has already experienced “actual confusion” in connection with this matter and is
likely to continue to experience confusion as to the affiliation or connection between all of the
Defendants named in this action and Plaintiff resulting in the unjust enrichment of Defendants by

using Plaintiff's trademarks.
JURISDICTION AND VENUE
2: This Court has jurisdiction over this action pursuant to 15 U.S.C. §1051 ef seq.,

15 U.S.C, Sections 1114-1116; under Section 43(a) of the Trademark Act, 15 U.S.C. §1125(a),
Section 43(c) of the Trademark Act, 15 U.S.C. §1125(c) and 28 U.S.C. §1367.

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 3 of 28

3, This Court has personal jurisdiction over the Defendants because Defendants
engage in continuous and significant business activities in, and directed to the State of New York
within this judicial district and because Defendants have committed tortuous acts aimed at and
causing harm within the State of New York and this judicial district. All of the Defendants are

also registered with the New York State Division of Corporations.

4, Venue is proper in this judicial district pursuant to 28 U.S.C, §§ 1391(b) and (c)
because it is where Plaintiff resides and the Defendants transacts business in this district, and
because a substantial portion of the events giving rise to the asserted claims have occurred, and
continue to occur, within this district. Furthermore, the damage to Plaintiff and its intellectual
property described herein continues to occur in this judicial district. Defendants also advertise,

market and sell goods in this district via the internet or directly.

THE PARTIES
5. Plaintiff, Joel Pena is an individual with an address at 60 E. 104 Street — Suite
3E, New York, NY 10029.
6. Upon information and belief, Defendant Adidas America, Inc. is an Oregon

Corporation with a principal place of business at 55 North Greeley Avenue, Portland, Oregon

97217,

7. Upon information and belief, Defendant Foot Locker Stores, Inc. is a Delaware

corporation with a principal place of business at 330 W 34" Street, New York, New York 10001.

8, Upon information and belief, Defendant StockX, LLC, is a Michigan limited
liability company with a principal place of business at 1046 Woodward Avenue, Deiroit,
Michigan 48226.

9, Upon information and belief, Defendant Flight Club New York, Ltd. is a New
York corporation with a principal place of business at 812 Broadway 2"! Floor, New York, New
York 10003.

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 4 of 28

10. Upon information and belief Defendant 1661, Inc. d/b/a Goat Group is a
Delaware corporation with a principal place of business at 3960 Landmark Street, Culver City,
California 90232,

FACTS

11. Plaintiff Joel Pena professionally known as JOEL HUMANS, is a fashion
designer and apparel industry entrepreneur who has worked in the fashion industry since at least

as early as 1998.

12. Born in Brooklyn, New York, Plaintiff grew up doing graffiti on the streets of
New York City and created his graffiti name “HUMAN™*” in 1993.

13. Plaintiff JOEL HUMAN® saw the emergence of graffiti art and streetwear
apparel in the early 1990’s from other graffiti artists like MARC ECKO® and in 1996 Plaintiff
applied to the Pratt Institute School of Design and received a full scholarship for graphic design.

14, Since at least as early as 1998, Plaintiff has been designing, promoting,
advertising, selling and offering for sale, headwear, t-shirts, sweaters, hooded sweatshirts, jackets

and other clothing items under the HUMAN™ and JOEL HUMAN® brand names.

15. In 1998 Plaintiff also began designing for fashion companies that had the licenses
to Disney, Old Navy, Pony Athletic Apparel, Major League Baseball as well as emerging
streetwear brands at the time like ECKO UNLIMITED®, FUBU®, G-UNIT®, COOGI® and

many other brands.

16. For the past two (2) decades, Plaintiff has designed apparel for many HIP-HOP
celebrities including, but not limited to, 50 CENT®, FAT JOE®, RICK ROSS®, DAYMOND
JOHN of Shark Tank, SHAQUILLE O’NEAL™, FETTY WAP™ and has brought his
authentic New York City style to people all around the world.

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 5 of 28

17. Since at least as early as 1998, Plaintiff has been independently operating a
clothing business which has sold various clothing items under the marks HUMAN™ and JOEL
HUMAN®.

18. Plaintiff uses the ®, and ™ symbols on product packaging materials, hang tags,
and on promotional materials to put the public on constructive notice that Plaintiff is claiming

trademark rights in the HUMAN™ and JOEL HUMAN® brand names.

19, Plaintiff sells his clothing via wholesale accounts with retail clothing stores

nationwide and in other ways customary in the apparel industry.

20. ‘Plaintiff advertises his HUMAN® collection of brands and clothing items

through social media platforms including but not limited to Instagram and other online sources.

21. ~—— Plaintiff's HUMAN™ and JOKL HUMAN® collection of clothing products

enjoy a superlative reputation in the apparel industry.

22. Since at least as early as 2007, Plaintiff has taken efforts at securing intellectual

property protection for his HUMAN" collection of brand names and designs.

23. Plaintiff filed United States Trademark Serial Application No. 77/354,955 for the
mark THE HUMAN EXPERIENCE™* that was filed with the United States Patent and
Trademark Office on December 18, 2007. (See Exhibit A).

24, Plaintiff is the registered owner of United States Trademark Registration No.
4,587,137 for the mark JOEL HUMAN®, (See Exhibit B).

25. Plaintiff filed United States Trademark Serial Application No. 86/303,524 for the
mark HUMAN™ that was filed with the United States Patent and Trademark Office on June 8,
2014. (See Exhibit C).

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 6 of 28

26. Plaintiff is the owner of pending United States Trademark Serial Application No.
88/600,647 for the mark HUMAN™., (See Exhibit D).

27, Plaintiff has built and acquired significant common law rights in the HUMAN®,
JOEL HUMAN®, HUMAN MADE™ and THE HUMAN EXPERIENCE™ marks in
connection with clothing and merchandise based on Plaintiffs long standing and continuous use
of the marks in commerce in connection with the promotion, sale and offering of clothing items

under the aforementioned marks,

28. Defendant Adidas America, Inc. is a major retailer of footwear and apparel
products and has flagship retail clothing stores worldwide. Defendant Adidas America, Inc. also
distributes its footwear and clothing products through various retail clothing stores in New York

and worldwide.

29. Defendant Adidas America, Inc. also operates an online retail clothing store via

its website www.adidas.com.

30. Plaintiff is informed and believes and thereon alleges that Defendant Adidas
America, Inc. is using his trademarks in commerce by manufacturing, marketing, promoting,
advertising, selling and offering for sale various sneakers including and/or bearing Plaintiff's
HUMAN™, JOEL HUMAN® HUMAN MADE™ and/or THE HUMAN EXPERIENCE™
marks. Defendant Adidas America, Inc. produced and released the sneaker depicted in the image

below on October 5, 2019.

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 7 of 28

 

31. Upon information and belief, Defendant Adidas America has also released
various other sneakers that include Plaintiffs HUMAN™® and/or HUMAN MADE™

trademarks.

32. Defendant Adidas America’s use in commerce of Plaintiff's trademarks has
already caused confusion and is likely to continue to cause confusion as to the source of footwear
and clothing products under the HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or
THE HUMAN EXPERIENCE™ marks.

33. Defendant Adidas America’s continued use in commerce of any variation of
Plaintiffs HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN
EXPERIENCE™ marks is likely to continue to cause confusion as to the source of apparel and

footwear products under the aforementioned marks.

34. Defendant Adidas America’s use in commerce of Plaintiff's trademarks in
connection with footwear and apparel is not considered a fair use as it is using the marks for

commercial business purposes and for a profit.

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 8 of 28

35. | Upon information and belief, Defendant Adidas America is aware of Plaintiff's
ownership rights and trademarks in the marks HUMAN™, JOEL HUMAN® HUMAN
MADE™ and/or THE HUMAN EXPERIENCE™,

36. Defendant Adidas America’s infringement of Plaintiff's trademarks is willful as it
is aware of the infringing content it is selling and offering for sale via its clothing stores, website

and via its clothing distribution outlets.

37. Defendant Adidas America has acted in bad faith in using Plaintiff's trademarks
as it has attempted to palm off the good will and reputation that Plaintiff has built in his
HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN EXPERIENCE™
marks by promoting and selling a collection of sneakers and clothing including and under

Plaintiff's trademarks.

38. | Defendant Foot Locker Stores, Inc. is a leading retailer of footwear and clothing.

39. Defendant Foot Locker owns, operates and manages various footwear and apparel
stores that promote, advertise, sell and offer for sale footwear and clothing products in commerce
using Plaintiffs HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN
EXPERIENCE™ trademarks.

40. Defendant Foot Locker’s also operates and e-commerce store via the website

www.footlocker.com.

41. Defendant Foot Locker is using Plaintiff's trademarks in commerce by promoting,
advertising, selling and offering for sale sneakers and clothing items including and under
Plaintiffs HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN
EXPERIENCE™ {rademarks via its www.footlocker.com website and at its retail footwear and

clothing stores.

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 9 of 28

42, Upon information and belief, Defendant Foct Locker is also utilizing Plaintiff's
HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN EXPERIENCE™
trademarks as a keyword in online advertising that is directing consumers looking for Plaintiff's
clothing to the www.footlocker.com website to purchase its clothing products instead by
advertising and promoting clothing products that include Plaintiffs HUMAN™, JOEL
HUMAN®, HUMAN MADE™ and/or THE HUMAN EXPERIENCE™ trademarks. The
aforementioned use of Plaintiff's trademarks by Foot Locker are a “use in commerce” of

Plaintiff’s brand name.

43. Upon information and belief, Defendant Foot Locker is also bidding and
purchasing adwords under Plaintiff's HUMAN™, JOEL HUMAN®, HUMAN MADE™
and/or THE HUMAN EXPERIENCE™ trademark that is directing consumers looking for
Plaintiff's clothing to the www.footlocker.com website to purchase its footwear and clothing
products instead of Plaintiff's clothing items under the HUMAN™, JOEL HUMAN®,
HUMAN MADE™* and/or THE HUMAN EXPERIENCE™ marks. The aforementioned use
of Plaintiff's trademark in search engine keyword advertising programs by Foot Locker is a “use

in commerce” of Plaintiff's trademarks for a profit,

44. Defendant Foot Locker’s use in commerce of Plaintiff's HUMAN™, JORL
MUMAN®, HUMAN MADE™* and/or THE HUMAN EXPERIENCE™ trademarks is not a

fair use as Foot Locker is using the marks for commercial business purposes and for a profit.

45. Defendant Foot Locker’s use in commerce of Plaintiffs trademarks has already
caused confusion and is likely to continue to cause confusion as to the source of footwear and
clothing products under the HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE
HUMAN EXPERIENCE™ marks.

46. Defendant Foot Locker Stores Inc. has the ability to manage, monitor and control
the infringing activity that violates Plaintiffs HUMAN™, JOEL HUMAN®, HUMAN
MADE™ and/or THE HUMAN EXPERIENCE™ trademarks.

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 10 of 28

47. | Upon information and belief, Defendant Foot Locker had knowledge of Plaintiff's
ownership rights in th HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE
HUMAN EXPERIENCE™ marks and failed to implement any procedure that would prevent

its sales team from uploading content or designs that included Plaintiff's registered trademarks.

48. Defendant Foot Locker’s infringement of Plaintiff's trademarks is willful as it is
aware of the infringing content it is displaying, selling and offering for sale from its

www.footlocker.com website and/or that it is selling at its retail footwear and clothing stores.

49. Defendant Foot Locker acted in bad faith in using Plaintiff's trademarks as it has
attempted to palm off the good will and reputation that Plaintiff has built in his HUMAN™,
JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN EXPERIENCE™ marks.

50. Defendant StockX, Inc. is an online retailer that buys and sells authentic sneakers

and streetwear.

51. Defendant StockX owns, operates and manages an online retail store that uses in
commerce, Plaintiff's trademarks to promote, advertise, sell and offer for sale footwear and
clothing products using Plaintiffs HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or
THE HUMAN EXPERIENCE™ trademarks.

52. Defendant StockX is using Plaintiff's trademarks in commerce by promoting,
advertising, selling and offering for sale sneakers and clothing items including and under
Plaintiffs HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN

EXPERIENCE™ trademarks via its www.stockx.com website.

53. Upon information and belief, Defendant StockX is also utilizing Plaintiff's
HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN EXPERIENCE™
trademarks as a keyword in online advertising that is directing consumers looking for Plaintiff's
clothing to the www.StockX.com website to purchase its footwear and clothing products instead

by advertising and promoting footwear and clothing products that include Plaintiffs

10

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 11 of 28

HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN EXPERIENCE™
trademarks. The aforementioned use of Plaintiff's trademarks by StockX are a “use in

commerce” of Plaintiff's brand name.

54. | Upon information and belief, Defendant StockX is also bidding and purchasing
adwords under Plaintiff's HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE
HUMAN EXPERIENCE™ trademark that is directing consumers looking for Plaintiffs
clothing to the www.footlocker.com website to purchase its footwear and clothing products
instead of Plaintiff's clothing items under the HUMAN™, JOEL HUMAN®, HUMAN
MADE™ and/or THE HUMAN EXPERIENCE™ marks. The aforementioned use of
Plaintiff's trademark in search engine keyword advertising programs by StockX is a “use in

commerce” of Plaintiffs trademarks for a profit.

55. Defendant StockX’s use in commerce of Plaintiffs HUMAN™, JOEL
HUMAN®, HUMAN MADE™! and/or THE HUMAN EXPERIENCE™* trademarks is not a

fair use as StockX is using the marks for commercial business purposes and for a profit.

56. Defendant StockX’s use in commerce of Plaintiff's trademarks has already caused
confusion and is likely to continue to cause confusion as to the source of footwear and clothing
products under the HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN
EXPERIENCE™ marks.

57. Defendant StockX Inc. has the ability to manage, monitor and control the
infringing activity that violates Plaintiffs HUMAN™, JOEL HUMAN®, HUMAN MADE™
and/or THE HUMAN EXPERIENCE™ trademarks.

58. Upon information and belief, Defendant StockX had knowledge of Plaintiffs
ownership rights in the HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE
HUMAN EXPERIENCE™ marks and failed to implement any procedure that would prevent

its sales team from uploading content or designs that included Plaintiffs registered trademarks.

Li

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 12 of 28

59. Defendant StockX’s infringement of Plaintiff's trademarks is willful as it is aware
of the infringing content it is displaying, selling and offering for sale from its www.stockx.com

website.

60. Defendant StockX acted in bad faith in using Plaintiff's trademarks as it has
attempted to palm off the good will and reputation that Plaintiff has built in his HUMAN™,
JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN EXPERIENCE™ marks.

61. Defendant Flight Club is a popular retailer of footwear and clothing.

62. Defendant Flight Club owns, operates and manages a footwear and apparel store
that uses Plaintiffs trademarks to promote, advertise, sell and offer for sale footwear and
clothing products in commerce using Plaintiff's HUMAN™, JOEL HUMAN®, HUMAN
MADE™ and/or THE HUMAN EXPERIENCE™ trademarks.

63. Defendant Flight Club’s also operates and e-commerce store via the website

www. flightclub.com.

64. Defendant Flight Club is using Plaintiff's trademarks in commerce by promoting,
advertising, selling and offering for sale sneakers and clothing items including and under
Plaintiffs HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN
EXPERIENCE™ trademarks via its www.flightclub.com website and at its retail footwear and

clothing store.

65. Upon information and belief, Defendant Flight Club is also utilizing Plaintiffs
HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN EXPERIENCE™
trademarks as a keyword in online advertising that is directing consumers looking for Plaintiff's
clothing to the www.flightclub.com website to purchase its clothing products instead by
advertising and promoting clothing products that include Plaintiffs HUMAN™, JOEL
HUMAN®, HUMAN MADE™ and/or THE HUMAN EXPERIENCE™ trademarks. The

12

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 13 of 28

aforementioned use of Plaintiffs trademarks by Flight Club are a “use in commerce” of

Plaintiff's brand name.

66. Upon information and belief, Defendant Foot Locker is also bidding and
purchasing adwords under Plaintiffs HUMAN™, JOEL HUMAN®, HUMAN MADE™
and/or THE HUMAN EXPERIENCE™ trademarks that are directing consumers looking for
Plaintiff's clothing to the www.flightclub.com website to purchase its footwear and clothing
products instead of Plaintiff's clothing items under the HUMAN™, JOEL HUMAN®,
HUMAN MADE™ and/or THE HUMAN EXPERIENCE™ marks. The aforementioned use
of Plaintiff's trademark in search engine keyword advertising programs by Flight Club is a “use

in commerce” of Plaintiff's trademarks for a profit.

67. Defendant Flight Club’s use in commerce of Plaintiffs HUMAN™, JOEL
HUMAN®, HUMAN MADE™ and/or THE HUMAN EXPERIENCE™ trademarks is not a

fair use as Flight Club is using the marks for commercial business purposes and for a profit.

68. Defendant Flight Club’s use in commerce of Plaintiff's trademarks has already
caused confusion and is likely to continue to cause confusion as to the source of footwear and
clothing products under the HUMAN™, JOEL HUMAN®, HUMAN MADE™* and/or THE
HUMAN EXPERIENCE™ marks.

69. Defendant Flight Club has the ability to manage, monitor and control the
infringing activity that violates Plaintiff's HUMAN™, JOEL HUMAN®, HUMAN MADE™
and/or THE HUMAN EXPERIENCE™ trademarks.

70. Upon information and belief, Defendant Flight Club had knowledge of Plaintiff's
ownership rights in the HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE
HUMAN EXPERIENCE™ marks and failed to implement any procedure that would prevent
its sales team from uploading content to its website or selling designs on clothing and sneakers

that included Plaintiff's registered trademarks.

i

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 14 of 28

71. Defendant Flight Club’s infringement of Plaintiffs trademarks is willful as it is
aware of the infringing content it is displaying, selling and offering for sale from its

www.flightclub.com website and/or that it is selling at its retail footwear and clothing store.

72. Defendant Flight Club acted in bad faith in using Plaintiff's trademarks as it has
attempted to palm off the good will and reputation that Plaintiff has built in his HUMAN™,
JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN EXPERIENCE™ marks.

73. Defendant GOAT is an online retailer that buys and sells authentic sneakers and

streetwear,

74. Defendant GOAT owns, operates and manages an online retail store that uses in
commerce, Plaintiffs trademarks to promote, advertise, sell and offer for sale footwear and
clothing products using Plaintiffs HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or
THE HUMAN EXPERIENCE™ trademarks.

75. Defendant GOAT is using Plaintiff's trademarks in commerce by promoting,
advertising, selling and offering for sale sneakers and clothing items including and under
Plaintiffs HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN

EXPERIENCE™ trademarks via its www.goat.com website.

 

76. Upon information and belief, Defendant GOAT is also utilizing Plaintiffs
HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN EXPERIENCE™
trademarks as a keyword in online advertising that is directing consumers looking for Plaintiff's
clothing to the www.goat.com website to purchase its footwear and clothing products instead by
advertising and promoting footwear and clothing products that include Plaintiffs HUMAN™,
JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN EXPERIENCE™ trademarks.
The aforementioned use of Plaintiff's trademarks by GOAT are a “use in commerce” of

Plaintiff's brand name.

14

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 15 of 28

Dds Upon information and belief, Defendant GOAT is also bidding and purchasing
adwords under Plaintiffs HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE
HUMAN EXPERIENCE™ trademark that is directing consumers looking for Plaintiffs
clothing to the www.footlocker.com website to purchase its footwear and clothing products
instead of Plaintiff's clothing items under the HUMAN™, JOEL HUMAN®, HUMAN
MADE™ and/or THE HUMAN EXPERIENCE™ marks. The aforementioned use of
Plaintiff's trademark in search engine keyword advertising programs by GOAT is a “use in

commerce” of Plaintiffs trademarks for a profit.

78. Defendant GOAT use in commerce of Plaintiffs HUMAN™, JOELL HUMAN®,
HUMAN MADE™ and/or THE HUMAN EXPERIENCE™ trademarks is not a fair use as

GOAT is using the marks for commercial business purposes and for a profit.

79. Defendant GOAT’s use in commerce of Plaintiffs trademarks has already caused
confusion and is likely to continue to cause confusion as to the source of footwear and clothing
products under the HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN
EXPERIENCE™ marks.

80. | Defendant GOAT has the ability to manage, monitor and control the infringing
activity that violates Plaintiffs HUMAN™, JOEL HUMAN®, HUMAN MADE™* and/or
THE HUMAN EXPERIENCE™ trademarks.

81. | Upon information and belief, Defendant GOAT had knowledge of Plaintiffs
ownership rights in the HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE
HUMAN EXPERIENCE™ marks and failed to implement any procedure that would prevent
its sales team from uploading content or designs on sneakers that included Plaintiff's registered

trademarks.
82. Defendant GOAT’s infringement of Plaintiff's trademarks is willful as it is aware

of the infringing content it is displaying, selling and offering for sale from its www.goat.com

website.

15

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 16 of 28

83. Defendant GOAT acted in bad faith in using Plaintiff’s trademarks as it has
attempted to palm off the good will and reputation that Plaintiff has built in his HUMAN™,
JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN EXPERIENCE™ marks.

FIRST CAUSE OF ACTION
TRADEMARK INFRINGEMENT (15 U.S.C. §§ 1114-1116)

84. —_— Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

through 83 of this Complaint.

85. The use in commerce by Defendants of an identical version of Plaintiffs
registered trademark is likely to cause confusion, mistake and deception among members of the
public and in trade as to the source, origin, or sponsorship of defendants’ goods and services.
Such use by Defendants constitutes a clear and direct infringement of Plaintiffs rights in and to
Plaintiff's registered trademark, and has resulted in injury and damage to Plaintiff that will
continue if Defendants are not ordered to cease all use of the HUMAN™, JOEL HUMAN®,
HUMAN MADE™ and/or THE HUMAN EXPERIENCE™ marks.

SECOND CAUSE OF ACTION
UNFAIR COMPETITION & FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a)

86. Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

through 85 of this Complaint,
87. Plaintiff has the exclusive right to market, brand and provide clothing related
goods using the HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN

EXPERIENCE™ marks,

88. Defendants by reason of the aforementioned acts, have falsely described,

represented and designated the origin of its goods and services. Defendants’ activities already

16

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 17 of 28

have confused the public into believing that Defendants and Plaintiffs clothing goods and
accessories come from one and the same source, and Defendants continued activities are likely to

create further confusion and deceive the public concerning the source of the goods/services.

89. Defendants have unfairly profited from the actions alleged herein and will
continue to unfairly profit and become unjustly enriched unless and until such conduct is

enjoined by this Court.

90. By reason of Defendants willful acts conducted in conscious disregard for

Plaintiff's rights, Plaintiff is entitled to treble damages under 15 U.S.C. § 1117(a).

THIRD CAUSE OF ACTION
COMMON LAW TRADEMARK INFRINGEMENT & UNFAIR COMPETITION

91. Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

through 00 of this Complaint.

92. Defendants conduct constitutes deception by which Defendants goods will be
palmed off as those of Plaintiff. Such conduct constitutes trademark infringement and unfair

competition in violation of the laws of the State of New York.

93, Defendants unauthorized use of Plaintiff's HUMAN™, JOEL HUMAN®,
HUMAN MADE™ and/or THE HUMAN EXPERIENCE™ ! marks is likely to continue to
cause further confusion to the public as to the clothing goods and accessories of the respective

parties.

94. —_ By reason of the foregoing, Defendants have infringed and continue to infringe on
Plaintiff's common law rights in the HUMAN?, JOEL HUMAN®, HUMAN MADE™
and/or THE HUMAN EXPERIENCE™ marks and Defendants have become unjustly enriched

by such acts of infringement.

17

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 18 of 28

95. Defendants unlawful conduct has been and will continue to be willful or willfully

blind to Plaintiff's rights, as Defendant has reason to know of Plaintiffs rights in the name.

FOURTH CAUSE OF ACTION
UNJUST ENRICHMENT

96. ‘Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

through 95 of this Complaint.

97. Defendants has\ve unjustly retained profits from the sale of clothing goods and
accessories bearing Plaintiff's HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE
HUMAN EXPERIENCE™ marks.

98. Defendant’s actions constitute unjust enrichment.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully prays for relief as follows:

1, Entry of an order and judgment requiring that all Defendants, its subsidiaries,
officers, agents, servants, employees, owners, and representatives, and all other persons or
entities in active concert or participation with them, be preliminarily and, thereafter, permanently
enjoined and restrained from (a) using in any manner the trade name, trademark, domain name or
other indicia or origin, including in whole or part the tem HUMAN™, JOEL HUMAN®,
HUMAN MADE™ and/or THE HUMAN EXPERIENCE™, or any colorable imitation
thereof; (b) advertising, operating a website, using business stationary or offering any goods or
services using the trade name, trademark, domain name, URL, or any other indicia of origin
including in whole or part the term HUMAN™, JOEL HUMAN®, HUMAN MADE™* and/or
THE HUMAN EXPERIENCE™, or any colorable imitation thereof; (c) otherwise engaging in
any acts of unfair competition and infringement which tend to injure Plaintiff's rights in the
HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN EXPERIENCE™

marks.

18

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 19 of 28

2. That Defendants be required to account to Plaintiff for any and all profits derived
by it, and to compensate Plaintiff for all the damages sustained by reason of the acts complained

of herein, and that the damages herein be trebled pursuant to the Trademark Act.

3. That Defendants be ordered to deliver up for destruction any and all infringing
materials bearing the HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE
HUMAN EXPERIENCE™ marks, and any colorable imitation thereof, in whole or part.

4, That Plaintiff be awarded punitive damages against all Defendants.

5. That Defendant be required to place advertisements or send notifications to past
and present customers that it improperly has been using the HUMAN™, JOEL
HUMAN®, HUMAN MADE™ and/or THE HUMAN EXPERIENCE™

marks,

6. That Plaintiff be awarded statutory damages in the amount of $10,000,000.00 for

Defendants acts of willful infringement of Plaintiff's trademarks.

7. That Plaintiff be awarded the cost and disbursements of this action.
8. That Plaintiff have such other and further relief as the Court deems just and
proper.

JURY DEMAND

Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by

fury as to all issues.

19

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 20 of 28

Dated: October 8, 2019
New York, New York

20

Respectfully submitted,
Joel Pena — Pro Se

Yo ( Qa

Joel Pena

Pro Se Plaintiff

60 E. 104" Street — Suite #3E

New York, New York 10029
(347) 933-0923

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 21 of 28

EXHIBIT A

 
Trademark Elegiganie SpaiglpSevenXAESMcument 1 Filed 10/09/19 Page 22 of 28 Page | of2

United States Patent and Trademark Office

 

Home|Site Index] Search] FAQ| Glossary] Guides| Contacts|eBusiness|eBiz alerts |News|Help

Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Fri Aug 30 04:51:02 EDT 2019

Please logout when you are done to release system resources allocated for you.

[ start |Listat:[~ __JOR[ Jump |torecora:[ || Record 5 out of 5

   

 

( Use the "Back" button of the Internet Browser to

return to TESS)

the Human experience

Word Mark THE HUMAN EXPERIENCE

Goods and Services (ABANDONED) IC 025. US 022 039. G & S: shirts, pants, and shoes. FIRST USE:
20071218. FIRST USE IN COMMERCE: 20071218

Standard Characters

Claimed

Mark Drawing Code (4) STANDARD CHARACTER MARK

Serial Number 77354955

Filing Date December 18, 2007

Current Basis 1A

Original Filing Basis 1A

Owner (APPLICANT) Kim, Byoung H JOINT APPLICANTS REPUBLIC OF KOREA 394 veterans
blvd Carlstadt NEW JERSEY 07072
(APPLICANT) Pena, Joel D. Joel D. pena, (legal citizen) Byoung H Kim (visa) JOINT
APPLICANTS UNITED STATES #1d 126 crescent st. Brooklyn NEW YORK 11208

Type of Mark TRADEMARK

Register SUPPLEMENTAL

Live/Dead Indicator DEAD
Abandonment Date October 1, 2008

 

   

 

http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4808 :56p0lo0.2.5 8/30/2019

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 23 of 28

EXHIBIT B

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 24 of 28

qauited

States of Amp

Gnitey States Patent and Travemark Pffice lta

Joel Human

Reg. No. 4,587,137
Registered Aug. 19, 2014
Int. Cl.: 25

TRADEMARK
PRINCIPAL REGISTER

 

Deputy Director of the Enited States
Patent and Trademark Office

PENA, JOEL D. (UNITED STATES INDIVIDUAL}, AKA JOEE HUMAN
1487 E.37TH STREET APT. D7
BROOKLYN, NY 11234

FOR: ATHLETIC APPAREL, NAMELY, SHIRTS, PANTS, JACKETS, FOOTWEAR, HATS
AND CAPS, ATHLETIC UNIFORMS, IN CLASS 25 (U.S. CLS. 22 AND 39).

FIRST USE 3-16-2010, IN COMMERCE 5-16-2010.

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TG ANY PAR-
TICULAR FONT, STYLE, SIZE, OR COLOR.

THE NAME "JOEL HUMAN® IDENTIFIES THE STAGE NAME/PSEUDONYM OF JOEL
PENA, A LIVING INDIVIDUAL WHOSE CONSENT IS OF RECORD,

SER. NO. 85-965,969, FILED S.R. 6-20-2013 AM. PR. 6-20-2013.

DEZMONA MIZELLE, EXAMINING ATTORNEY

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 25 of 28

EXHIBIT C

 
Trademark Elegiranic Search sysionAESS\cument 1 Filed 10/09/19 Page 26 of 2g Page | of 2

 

United States Patent and Trademark Office

Home|Site Index|Search| FAQ| Glossary | Guides| Contacts |eBusiness| eBiz alerts | News| Help

Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Fri Aug 30 04:51:02 EDT 2079

ressrione] Newusen Psmvcnacofrnce Fond womcor PSEARCHOG [soron Po veLe rncv Ls [cure sr

 

Please logout when you are done to release system resources allocated for you.

List At: [| OR| Jump |to record:[ | Record 3 out of 5

 

| ASSIGH Status | ( Use the "Back" button of the Internet Browser to

return to TESS)

Willy

Word Mark

Goods and
Services

Mark Drawing
Code

Serial Number
Filing Date
Current Basis
Original Filing
Basis

Owner

Description of
Mark

Type of Mark
Register

Live/Dead
Indicator

Abandonment
Date

HUMAN

(ABANDONED) IC 025. US 022 039. G & S: Athletic apparel, namely, shirts, pants, jackets,
footwear, hats and caps, athletic uniforms. FIRST USE: 20120401. FIRST USE IN COMMERCE:
20120401

(5) WORDS, LETTERS, AND/OR NUMBERS IN STYLIZED FORM

86303524
June 8, 2014
1A

1A

(APPLICANT) Joel Pena INDIVIDUAL UNITED STATES 1487 East 37th street #D7 Brooklyn
NEW YORK 11234

Color is not claimed as a feature of the mark. The mark consists of the word "HUMAN" in an
slightly arched format, like the arch of a rainbow. The "H" is tilted to the left. The "U" is slightly
tilted to the left. The "M" is straight. The "A" is slightly tilted to the right. The "N" is tilted to the
right.

TRADEMARK
PRINCIPAL

DEAD

September 14, 2015

 

http://tmsearch.uspto.gov/bin/showfield?f-doc&state=4808 :56p010.2.3

8/30/2019

 
Case 1:19-cv-09342-RA Document1 Filed 10/09/19 Page 27 of 28

EXHIBIT D

 
‘Trademark E

 

otronic Agarch System (ESS) cument 1 Filed 10/09/19 Page 28 of 28 Paee | of2

United States Patent and Trademark Office

Home|Site Index| Search|FAQ|Glossary| Guides| Contacts| eBusiness | eBiz alerts | News|Help

Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Thu Sep 19 03:32:26 EDT 2019

SS CSTD OO A ETC TE

 

Fcogout | P | Logout | Please logout when you are done to release system resources allocated for you.

[ start ]List at:[” _—'JOR| Jump |torecora:[ «| Record 1 out of 6

 

( Use the "Back" button of the Internet Browser to

return to TESS)

HUMAN

Word Mark

Goods and
Services

Standard
Characters
Claimed

Mark Drawing
Code

Serial Number
Filing Date
Current Basis
Original Filing
Basis

Owner

Type of Mark
Register

Live/Dead
Indicator

HUMAN

IC 025. US 022 039. G & S: Athletic apparel, namely, shirts, pants, jackets, footwear, hats and
caps, athletic uniforms; Hoodies; Sweaters; T-shirts; Crew neck sweaters; Short-sleeved or long-
sleeved t-shirts. FIRST USE: 20071200. FIRST USE IN COMMERCE: 20120401

(4) STANDARD CHARACTER MARK

88600847
August 30, 2019
1A

1A

(APPLICANT) Pena, Joel INDIVIDUAL UNITED STATES 60 East 104th Street - Suite 3E New
York NEW YORK 10029

TRADEMARK
PRINCIPAL

LIVE

 

 

http://tmsearch.uspto.gov/bin/showfield?fdoc&state=4801:7u88hr.2.1

 

 

9/19/2019

 
